DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Claims
	Claims 1-31 are pending in the instant application. Claims 13-26 are withdrawn for being directed towards a non-elected invention. Claims 1-12 and 27-31 are under examination. 

Election/Restrictions
Applicant’s election of Group 1: claims 1-12 and 27-31 in the reply filed on May 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022. 

Priority
	This application claims priority to US provisional application 62/757,811 filed on November 9, 2018. 
Information Disclosure Statement
	The information disclosure statement filed on February 25, 2020 complies with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. All references were considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 27 recites “a frozen sample including a plurality of whole cells and at least partially frozen liquid”. It is unclear how a frozen sample can include a partially frozen liquid, because the terms frozen and liquid are mutually exclusive terms. If a sample is a “liquid”, it is not “frozen”. Conversely, if a substance is “frozen”, it is not a “liquid”. Therefore, this claim is indefinite for lack of clarity as to what is meant by “partially frozen liquid”.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent Publication 20110229870A1, published on September 22, 2011) in view of Laugharn et al. (US Patent Publication US20160102329A1 published on April 14, 2016), referred to as Laugharn 2016.
Regarding claim 1, Seidel teaches the disintegration of cellular components in body fluids (relevant to a method of collecting material from cells for analysis) (title). Seidel teaches providing a biological fluid which comprises cellular components (relevant to providing a sample) (description p.1, paragraph 0019). Seidel defines cellular components as including cells and cell clusters (relevant to plurality of whole cells) (description p.2, paragraph 0037). Seidel teaches loading a sample into a capillary conduit or fluid processing unit and immersing the unit in a cryogenic fluid (relevant to moving into a freezing zone) (description p.3, paragraphs 0066 and 0068). Seidel further teaches heating the frozen sample for thawing (description p.3, paragraphs 0056 and 0071). Seidel teaches eluting the thawed sample by displacing it with air or a further fluid (description p. 3, paragraph 0072).  Seidel teaches that the eluted sample can be analyzed using solid-phase extraction or liquid-liquid extraction (relevant to moving thawed sample into a separation chamber) (description p.4, paragraphs 0082-0084). 
Seidel does not teach exposing the thawed sample to focused acoustic energy. 
However, Laugharn 2016 teaches that acoustic energy is effective for disruption of cells (description p.1, paragraph 0005). Laugharn 2016 further teaches that a controlled acoustic field enables repeatable processes for higher recovery of target molecules such as proteins (description p.1, paragraph 0005). Laugharn teaches that the sample is not limited to including a liquid, as it may also be a solid only form (relevant to a frozen sample), a gel, or a semi-solid (description p.3, paragraph 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of applying acoustic energy to a sample as taught by Laugharn with the method of preparing a sample as taught by Seidel, because Laugharn teaches that applying acoustic energy to a solid or liquid sample is effective for disrupting cells. Laugharn further suggests that it is beneficial to do so because it enables higher recovery of target molecules. 
Regarding claim 2, Seidel teaches freezing the sample containing cellular components by immersing it in cryogenic fluid (description p.2, paragraphs 0049-0054). 
Regarding claim 3, Seidel teaches that freezing causes hemolysis of blood cells (relevant to disrupting cell membranes) (description p.1, paragraphs 0002-0003). 
Regarding claim 4, Seidel teaches that freezing causes hemolysis of blood cells (relevant to lysing at least some cell membranes) (description p.1, paragraphs 0002-0003). 
Regarding claim 6, Seidel teaches heat energy is used to thaw a sample (description p.3, paragraphs 0056 and 0071). 
Regarding claim 7, Seidel teaches determining an analyte in a biological fluid sample processed by freezing and thawing (description p.4, paragraph 0081). Seidel further teaches that the analyte can be a polypeptide or peptide (relevant to protein material) (description p.4, paragraph 0081). Seidel teaches that the fluid processing unit may also comprise material for in situ analysis such as chromatographic adsorbent for solid phase extraction (relevant to subsequent treatment area of conduit) (description p.3, paragraph 0061). Seidel teaches that the eluted sample can be analyzed using solid-phase extraction or liquid-liquid extraction (relevant to moving thawed sample into a separation chamber) (description p.4, paragraphs 0082-0084). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent Publication 2011229870A1, published on September 22, 2011) in view of Laugharn et al. (US Patent Publication US 20170102299 A1, published on April 13, 2017), referred to as Laugharn 2017.
The teachings of Seidel are discussed above. 
Regarding claim 5, Seidel does not teach exposing the frozen sample to focused acoustic energy to thaw the frozen sample. 
However, Laugharn 2017 teaches methods for collecting, storing and treating biological samples such as blood (description, paragraph 0003). Laugharn 2017 teaches that acoustic energy can be used to treat a sample to cause cell lysing, fluidization, heating, and extraction of biomolecules (description, paragraph 0022). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the application of acoustic energy taught by Laugharn 2017 with the method of heating as taught by Seidel to obtain a thawed sample. One skilled in the art would have a reasonable expectation of success that combining acoustic energy to thaw a sample with heating a sample would predictably result in obtaining a thawed sample, and that the process of heating and the process of applying acoustic energy would perform the same function in combination as they would individually. 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US Patent Publication 2011229870A1, published on September 22, 2011 in view of Feist et al. (“Proteomic Challenges: Sample Preparation Techniques for Microgram-Quantity Protein Analysis from Biological Samples”, International Journal of Molecular Sciences, 2015, vol. 16, pp.3537-3563). 
The teachings of Seidel are discussed above. 
Regarding claim 8, Seidel does not teach filtering to separate the protein material from other material. 
However, Feist teaches sample preparation techniques for microgram quantity protein analysis from biological samples (title). Feist teaches that as part of sample preparation, samples can be filtered using a high-molecular cutoff filter which traps proteins and separates unwanted molecules (p.3545, top of 3rd paragraph; and p.3550, Figure 3). Feist further teaches that Filter-Aided Sample Preparation is widely used as part of mass spectrometry protocols (p.3545, 3rd paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of filtering the sample as taught by Feist into the sample preparation method taught by Seidel, because Feist teaches that this is a routine process when preparing protein samples for analysis by Mass Spectrometry. One of ordinary skill in the art would have a reasonable expectation that filtering the sample would predictably result in a purified protein sample, because Feist teaches that doing so was well-known and routine in the art. 
Regarding claim 9, Seidel does not teach moving the separated protein material into an alkylation chamber. 
However, Feist teaches alkylating proteins following filtering (p. 3550, Figure 3). Feist further teaches that it is routine to alkylate proteins as part of a filter-aided sample preparation workflow for LC-MS analysis (p.3550, Figure 3).     
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the step of alkylating the protein sample as taught by Feist with the method of sample preparation taught by Seidel, because Feist teaches that this is a well-known routine process in the art for preparing protein samples for analysis using mass spectrometry. 
Regarding claim 10, Seidel does not teach exposing the separated protein to acoustic energy in the alkylation chamber. 
However, Feist teaches that sonication is a better approach for resuspending a microproteomic sample (p.3549, bottom of 2nd full paragraph). Feist further teaches that sonication avoids much of the splash-up that vortexing or shaking involves while efficiently exposing a pellet to buffer (p.3543, 1st full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the use of sonication as taught by Feist to mix the protein with the alkylation agents, because Feist teaches that this method is beneficial for resuspending, which mixes the pellet with the agents in the suspension medium. One would have a reasonable expectation that using focused energy to mix the protein would predictably result in a well-mixed protein sample. 
Regarding claim 11, Seidel teaches a method of determining an analyte in a biological fluid sample that has been subjected to a freeze/thaw treatment (description p.4, paragraph 0081). Seidel further teaches that the analyte can be a polypeptide or peptide (description p.4, paragraph 0081). 
Seidel does not teach moving the alkylated protein into a digestion chamber. 
However, Feist teaches digesting the protein sample after alkylation by adding trypsin (p.3545, middle of 3rd paragraph; and p.3550, Figure 3). Feist further teaches that in-solution digestion is one of the simplest and most powerful of the macroscale techniques to perform (p.3543, Section 2.3. Digestion Strategies). Feist teaches that in-solution digestion involved denaturing, reducing, alkylating, and digesting the protein sample in the liquid phase (p.3543, Section 2.3. Digestion Strategies). Feist teaches that In-solution digestion is extremely common and has been used with a variety of samples (p.3543, Section 2.3. Digestion Strategies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have moved the alkylated protein to a digestion chamber to be digested by an enzyme, because Feist teaches that this is extremely common and well used approach. One would have a reasonable expectation of success that digesting a sample following alkylation would predictably result in a digested protein sample (relevant to a plurality of separated peptides). 
Regarding claim 12, Seidel does not teach moving separated peptides into a column. 
However, Feist teaches that digested proteins can be added to C-18 reverse phase columns for analysis using liquid chromatography-mass spectrometry (LC-MS), high performance liquid chromatography (HPLC) and other techniques (p.3546, 2nd paragraph; and p.3550, Figure 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have transferred the peptide sample into a column, because Feist teaches that this is a routine step when analyzing samples using many different techniques including mass spectrometry. 

Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US patent publication US 2011229870 A1, published on September 22, 2011 in view of Beckett et al. (US Patent Publication US 20160030344 A1, published on February 4, 2016). 
Regarding claim 27, Seidel teaches loading a sample into a capillary conduit or fluid processing unit and freezing the sample inside the conduit (description p.3, paragraphs 0066 and 0068). Seidel teaches heating the frozen sample for thawing (description p.3, paragraphs 0056 and 0071). Seidel teaches that the fluid processing unit may also comprise material for in situ analysis such as chromatographic adsorbent for solid phase extraction (relevant to subsequent treatment area of conduit) (description p.3, paragraph 0061). 
Seidel does not teach explicitly teach moving the frozen sample in the conduit, however, it is inherent to the teachings of Seidel that the sample could be partially frozen within the conduit and moved further downstream within the conduit for thawing. Therefore, inherent that Seidel teaches moving the frozen sample in the conduit.  
Seidel does not teach exposing the thawed sample to focused acoustic energy. 
However, Beckett teaches methods and systems for preparing compositions that includes apolipoprotein (abstract). Beckett teaches a system that has conduits and multiple process chambers through which sample material may travel (description p.10, paragraph 0100).  Beckett teaches exposing a sample mixture to focused acoustic energy to prepare a lipid composition (description p.1, paragraph 0011). Beckett further teaches that the process chambers can be used for different conditions of focused acoustics (description p.10, paragraph 0100). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the application of focused acoustic energy to a sample as taught by Beckett with the method of collecting samples from cells as taught by Seidel. Both Seidel and Beckett teach methods of preparing protein-containing samples within conduits. One of ordinary skill in the art would reasonably expect that applying focused acoustic energy to the thawed sample of Seidel would predictably result in the same outcome as applying focused acoustic energy to any non-frozen sample as taught by Beckett, because it is known that a thawed sample solution behaves similarly to a freshly prepared sample solution. 
Regarding claim 28, Seidel does not teach moving a frozen sample to a thawing zone of the conduit. 
However, Beckett teaches moving a sample through a conduit to different chambers (description p.10, paragraph 0098). Beckett also teaches controlling the temperature of a treatment area (description p.3, paragraph 0034). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined moving a sample through a conduit to a treatment area as taught by Beckett with the freezing of a sample in a conduit as taught by Seidel to arrive at moving a frozen sample to a thawing zone of a conduit. One of ordinary skill in the art would reasonably expect that moving a frozen sample within a conduit would predictably result in the sample moving within the conduit because moving a sample is a predictable process. 
Regarding claim 29, Seidel does not teach exposing a frozen sample to frozen acoustic energy to thaw the frozen sample. 
However, Beckett teaches that focused acoustic energy can be used for a variety of purposes, including causing mixing, lysing, extraction, permeabilizing, and heating (description p.3, paragraph 0037). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the application of acoustic energy taught by Beckett for the method of heating as taught by Seidel to obtain a thawed sample. One skilled in the art would have a reasonable expectation of success that substituting acoustic energy to thaw a sample instead of heating a sample would predictably result in obtaining a thawed sample. 
Regarding claim 30, the embodiment where heat energy is used to thaw the sample is taught by Seidel (description p.3, paragraphs 0056 and 0071). 
Regarding claim 31, Seidel teaches that the fluid processing unit may also comprise material for in situ analysis such as chromatographic adsorbent for solid phase extraction (relevant to subsequent treatment area of conduit) (description p.3, paragraph 0061). Seidel teaches that the eluted sample can be analyzed using solid-phase extraction or liquid-liquid extraction (relevant to moving thawed sample into a separation chamber) (description p.4, paragraphs 0082-0084). 

Conclusion
	No claims are allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA MISHRA whose telephone number is (571) 272-6464. The examiner can normally be reached Monday - Friday 7:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W. Humphrey can be reached on (571) 272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA MISHRA/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636